
	
		I
		112th CONGRESS
		1st Session
		H. R. 1928
		IN THE HOUSE OF REPRESENTATIVES
		
			May 13, 2011
			Ms. Loretta Sanchez of
			 California introduced the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To amend title 10, United States Code, to repeal the
		  ground combat exclusion policy for female members of the Armed
		  Forces.
	
	
		1.Short titleThis Act may be cited as the
			 Women’s Fair and Equal Right to
			 Military Service Act.
		2.Findings and
			 purpose
			(a)FindingsCongress finds the following:
				(1)260,457 female members of the Armed Forces
			 have served in Operation Iraqi Freedom, Operation Enduring Freedom, or
			 Operation New Dawn.
				(2)25,099 female
			 members of the Armed Forces are currently serving in Iraq or
			 Afghanistan.
				(3)Women serving in Iraq and Afghanistan are
			 not excluded from providing support to combat units or other frontline
			 units.
				(4)As of April 1,
			 2011, 137 female members of the Armed Forces have been killed in Iraq or
			 Afghanistan, and, of the women killed, over 60 were killed in combat.
				(5)More than 1,300
			 female members of the Armed Forces have been wounded in action, of which 758
			 were wounded in hostile action.
				(6)The current nature
			 of war has changed in Iraq and Afghanistan and, despite the prohibition on
			 female members of the Armed Forces serving in combat, so has the role of female
			 members of the Armed Forces.
				(7)Women are
			 increasingly attached to combat units and engaging in frontline roles despite
			 the current ground combat exclusion policy.
				(8)Female members of the Armed Forces are
			 engaging in direct combat without receiving adequate combat training due to the
			 current ground combat exclusion policy described in current section 652 of
			 title 10, United States Code.
				(9)The Secretaries of
			 the military departments should be given the authorization to assign an
			 eligible member of an armed force under the jurisdiction of that Secretary to a
			 unit of that armed force based on the needs of the unit, regardless of the
			 member’s gender.
				(10)Secretary of
			 Defense Robert Gates has stated that women have been serving in combat already
			 and female members of the Armed Services have expressed that because they’re
			 not in a combat military occupational specialty, they haven’t had combat
			 training, but they’re on a combat patrol.
				(b)PurposeThe
			 purposes of this Act are—
				(1)to ensure that
			 modern military combat policies reflect the current operational environment of
			 the combat operations; and
				(2)to raise the
			 profile of the recognition that female members of the Armed Forces should
			 receive for their service, particularly when it involves their contribution
			 with regard to direct combat operations.
				3.Repeal of ground
			 combat exclusion policy for female members of the Armed Forces
			(a)Repeal
				(1)RepealSection 652 of title 10, United States
			 Code, is repealed.
				(2)Clerical
			 amendmentThe table of sections at the beginning of chapter 37 of
			 such title is amended by striking the item relating to section 652.
				(b)Revision of
			 current military personnel policies
				(1)RevisionThe Secretary of Defense shall revise the
			 military personnel policies of the Department of Defense and the military
			 departments so that such policies do not restrict members of the Armed Forces
			 from assignment to units and positions based on gender.
				(2)Notice and
			 waitAny change in a military
			 personnel policy that would exclude based on gender shall not take effect
			 until—
					(A)the Secretary of
			 Defense submits to the Committees on Armed Services of the Senate and House of
			 Representatives a notice of the intent to make the change; and
					(B)a period of 30
			 legislative days has expired following the date on which the notice is received
			 by the committees.
					(3)Legislative day
			 definedIn this subsection,
			 term legislative day means a day on which either House of
			 Congress is in session.
				
